ORDER OF DISMISSAL WITH PREJUDICE

Now on this 27th day of June, 2006, the Court after reviewing the file and records of these proceedings finds and orders:
The Court set a detailed scheduling order after Petitioner’s request to move this case forward. The Petitioner failed to comply with the Court’s scheduling order.
1. Petitioner did not respond to pretrial discovery requests.
2. Petitioner failed to co-operate with the .Respondents attorney in preparation of the Pre-Trial Order as ordered by the Court on March 30, 2006.
3. Petitioner failed to submit names of witnesses and/or exhibits that -would substantiate any of the Petitioner’s claims.
4. Petitioner failed to appear at the Pre-Trial Conference on June 8, 2006 without excuse.
The Court further finds these proceedings should be dismissed without prejudice and that the Petitioner acted in bad faith with respect to orders of this Court.